

Exhibit 10.1
ALPHA & OMEGA SEMICONDUCTOR LIMITED
2018 OMNIBUS INCENTIVE PLAN
(As amended and restated effective November 7, 2019)
ARTICLE I

GENERAL PROVISIONS
1.1    PURPOSE OF THE PLAN
This 2018 Omnibus Incentive Plan (the “Plan”) is intended to promote the
interests of Alpha and Omega Semiconductor Limited, a company incorporated and
existing under the laws of the Islands of Bermuda, by providing eligible persons
in the Company’s employ or service with the opportunity to acquire a proprietary
interest, or otherwise increase their proprietary interest, in the Company as an
incentive for them to continue in such employ or service.
The Plan serves as the successor to the Company’s 2009 Share Option/Share
Issuance Plan (the “Predecessor Plan”), and no further awards shall be made
under the Predecessor Plan on or after the Plan Effective Date. All awards
outstanding under the Predecessor Plan on the Plan Effective Date shall remain
outstanding under the Predecessor Plan and shall continue to be governed solely
by the terms of the documents evidencing such award, and no provision of the
Plan shall be deemed to affect or otherwise modify the rights or obligations of
the holders of such awards.
Capitalized terms shall have the meanings assigned to such terms in the attached
Appendix.
1.2    TYPES OF AWARDS
Awards may be made under the Plan in the form of (i) options, (ii) share
appreciation rights, (iii) share awards, (iv) restricted share units, (v)
dividend equivalent rights and (vi) other share-based awards.
1.3    ADMINISTRATION OF THE PLAN
(a)    The Compensation Committee shall have sole and exclusive authority to
administer the Plan with respect to Section 16 Insiders. Administration of the
Plan with respect to all other persons eligible to participate in the Plan may,
at the Board’s discretion, be vested in the Compensation Committee or a
Secondary Board Committee, or the Board may retain the power to administer those
programs with respect to such persons. To the extent permitted by law, the Board
or the Compensation Committee may delegate any or all of its authority to
administer the Plan with respect to one or more classes of eligible persons
(other than Section 16 Insiders) to one or more officers of the Company.





--------------------------------------------------------------------------------




(b)    Members of the Compensation Committee or any Secondary Board Committee
shall serve for such period of time as the Board may determine and may be
removed by the Board at any time. The Board may also at any time terminate the
functions of any Secondary Board Committee and reassume all powers and authority
previously delegated to such committee.
(c)    Each Plan Administrator shall, within the scope of its administrative
functions under the Plan, have full authority to determine (i) which eligible
persons are to receive Awards under the Plan, (ii) the type, size, terms and
conditions of the Awards to be made to each Participant, (iii) the time or times
when those Awards are to be made, (iv) the number of shares or amount of payment
to be covered by each such Award, (v) the time or times when the Award is to
become exercisable, (vi) the status of an option for U.S. federal tax purposes,
(vii) the maximum term for which an Award is to remain outstanding, (viii) the
vesting and issuance schedules applicable to the shares which are the subject of
the Award, (ix) the cash consideration (if any) payable for those shares and the
form (cash or Common Shares) in which the Award is to be settled, and (x) with
respect to performance-based Awards, the performance objectives for each such
Award, the amounts payable at designated levels of attained performance, any
applicable service vesting requirements, and the payout schedule for each such
Award.
(d)    Each Plan Administrator shall, within the scope of its administrative
functions under the Plan, have full power and authority (subject to the
provisions of the Plan) to establish such rules and regulations as it may deem
appropriate for proper administration of the Plan and to make such
determinations under, and issue such interpretations of, the provisions of the
Plan and any outstanding Awards thereunder as it may deem necessary or
advisable. Decisions of the Plan Administrator within the scope of its
administrative functions under the Plan shall be final and binding on all
parties who have an interest in the Plan under its jurisdiction or any Award
thereunder.
(e)    Service as a Plan Administrator by the members of the Compensation
Committee or the Secondary Board Committee shall constitute service as Board
members, and the members of each such committee shall accordingly be entitled to
full indemnification and reimbursement as Board members for their service on
such committee. No member of the Compensation Committee or the Secondary Board
Committee shall be liable for any act or omission made in good faith with
respect to the Plan or any Award thereunder.
1.4    ELIGIBILITY
(a)    The persons eligible to participate in the Plan are as follows:
(i)    Employees,
(ii)    Non-Employee Directors and non-employee members of the board of any
Parent or Subsidiary, and
(iii)    consultants and other independent advisors who provide services to the
Company (or any Parent or Subsidiary).





--------------------------------------------------------------------------------




1.5    SHARES SUBJECT TO THE PLAN
(a)    The shares issuable under the Plan shall be authorized but unissued or
reacquired Common Shares, including shares repurchased by the Company on the
open market. The number of Common Shares initially reserved for issuance over
the term of the Plan shall be limited to Two Million Sixty-Five Thousand
(2,065,000) shares, subject to adjustment pursuant to Section 1.5(e) and Section
1.5(f). The share reserve is comprised of (i) the share reserve available on the
Plan Effective Date and (ii) the Eight Hundred Thousand (800,000)-share increase
approved by the Board on September 10, 2019 subject to shareholder approval at
the 2019 Annual Shareholders Meeting.
(b)    Subject to adjustment pursuant to Section 1.5(f), the maximum number of
Common Shares that may be issued pursuant to Incentive Options granted under the
Plan shall be Two Million Sixty-Five Thousand (2,065,000).
(c)    Subject to adjustment pursuant to Section 1.5(f), the maximum number of
Common Shares for which Awards that are settled in shares may be made to any
person under the Plan in any fiscal year shall not exceed Eight Hundred Thousand
(800,000) shares in the aggregate.
(d)    The maximum aggregate number of Common Shares for which Awards may made
to any Non-Employee Director under the Plan in any calendar year, taken together
with any cash retainer paid to such Non-Employee Director in respect of such
calendar year, shall not exceed $750,000 ($1,000,000 in the calendar year in
which the Non-Employee Director is initially elected or appointed to the Board)
in total value (calculating the value of any such Awards based on the grant date
fair value of such Awards for financial reporting purposes and excluding, for
this purpose, the value of any dividends or dividend equivalents paid on any
Common Shares or Awards).
(e)    Common Shares subject to outstanding Awards (including awards granted
under the Predecessor Plan) shall be available for subsequent award and issuance
under the Plan to the extent those Awards expire, are forfeited or cancelled or
terminate for any reason prior to the issuance of the Common Shares subject to
those Awards or are settled in cash. Upon the exercise of any share appreciation
right under the Plan, the share reserve shall be reduced by the gross number of
shares as to which such right is exercised. Should the exercise price of an
option or any Withholding Taxes incurred in connection with the exercise of an
option or share appreciation right under the Plan be paid with Common Shares
(whether through the withholding of a portion of the otherwise issuable shares
or through the tender of actual outstanding shares), then in each such case, the
shares so tendered or withheld shall not be added to the Common Shares available
for grant under the Plan. If Common Shares otherwise issuable under the Plan are
withheld by the Company in satisfaction of the Withholding Taxes incurred in
connection with the vesting or settlement of an Award (including an award
granted under the Predecessor Plan) other than an option or share appreciation
right, then in each such case the Common Shares so tendered or withheld shall be
added back to the Common Shares available for issuance under the Plan.





--------------------------------------------------------------------------------




(f)    Should any change be made to the Common Shares by reason of any share
split, share dividend, recapitalization, combination of shares, exchange of
shares, spin-off transaction, extraordinary distribution (whether in cash,
securities or other property) or other change affecting the outstanding Common
Shares as a class without the Company’s receipt of consideration, or should the
value of outstanding Common Shares be substantially reduced as a result of a
spin-off transaction or an extraordinary dividend or distribution, or should
there occur any merger, consolidation, reincorporation or other reorganization,
then equitable adjustments shall be made by the Plan Administrator to (i) the
maximum number and/or class of securities issuable under the Plan, (ii) the
maximum number and/or class of securities for which any one person may be
granted Awards under the Plan in any fiscal year, (iii) the maximum number
and/or class of securities that may be issued pursuant to Incentive Options,
(iv) the number and/or class of securities and the exercise or base price per
share in effect under each outstanding Award under the Plan (including awards
under the Predecessor Plan) and the consideration (if any) payable per share,
and (v) the number and/or class of securities subject to cancellation or the
Company’s outstanding repurchase rights under the Plan and the repurchase price
payable per share. The adjustments shall be made in such manner as the Plan
Administrator deems appropriate and such adjustments shall be final, binding and
conclusive. In addition, in the event of a Change in Control, the provisions of
Section 2.7 shall apply.
(g)    Awards may, in the sole discretion of the Plan Administrator, be granted
under the Plan in assumption of, or in substitution for, outstanding awards
previously granted by an entity directly or indirectly acquired by the Company
or with which the Company combines (“Substitute Awards”). Substitute Awards
shall not be counted against the share limit (nor shall Substitute Awards be
added to the share limit as provided above); provided, that Substitute Awards
issued in connection with the assumption of, or in substitution for, outstanding
options intended to qualify as Incentive Options within the meaning of
Section 422 of the Code shall be counted against the aggregate number of Common
Shares available for Awards of Incentive Options under the Plan. Subject to
applicable stock exchange requirements, available shares under a shareholder
approved plan of an entity directly or indirectly acquired by the Company or
with which the Company combines (as appropriately adjusted to reflect the
acquisition or combination transaction) may be used for Awards under the Plan
and shall not reduce (or be added back to) the number of Common Shares available
for issuance under the Plan.
(h)    Outstanding Awards granted pursuant to the Plan shall in no way affect
the right of the Company to adjust, reclassify, reorganize or otherwise change
its capital or business structure or to merge, consolidate, dissolve, liquidate
or sell or transfer all or any part of its business or assets.
ARTICLE 2

AWARDS
2.1    OPTIONS





--------------------------------------------------------------------------------




(a)    Authority. The Plan Administrator shall have full power and authority,
exercisable in its sole discretion, to grant Incentive Options and Non-Statutory
Options evidenced by an Award Agreement in the form approved by the Plan
Administrator; provided, however, that the terms of each such agreement shall
not be inconsistent with the terms specified below. Each agreement evidencing an
Incentive Option shall, in addition, be subject to the provisions of
Section 2.1(f) below.
(b)    Exercise Price.
(i)    The exercise price per share shall be fixed by the Plan Administrator;
provided, however, that such exercise price shall not be less than one hundred
percent (100%) of the Fair Market Value per Common Share on the grant date.
(ii)    The exercise price shall be payable in one or more of the following
forms as determined by the Plan Administrator and specified in the Award
Agreement:
(A)    cash or check made payable to the Company,
(B)    Common Shares (whether delivered in the form of actual share certificates
or through attestation of ownership) held for the requisite period (if any)
necessary to avoid any resulting charge to the Company’s earnings for financial
reporting purposes and valued at Fair Market Value on the Exercise Date,
(C)    Common Shares otherwise issuable under the option but withheld by the
Company in satisfaction of the exercise price, with such withheld shares to be
valued at Fair Market Value on the Exercise Date, or
(D)    to the extent the option is exercised for vested Common Shares, through a
special sale and remittance procedure pursuant to which the Participant shall
concurrently provide instructions to (a) a brokerage firm (reasonably
satisfactory to the Company for purposes of administering such procedure in
compliance with the Company’s pre-clearance/pre-notification policies) to effect
the immediate sale of the purchased shares and remit to the Company, out of the
sale proceeds available on the settlement date, sufficient funds to cover the
aggregate exercise price payable for the purchased shares plus all applicable
income and employment taxes required to be withheld by the Company by reason of
such exercise and (b) the Company to deliver the certificates for the
purchased shares directly to such brokerage firm on such settlement date in
order to complete the sale.
Except to the extent such sale and remittance procedure is utilized, payment of
the exercise price for the purchased shares must be made on the Exercise Date.
(iii)    The Plan Administrator shall have the discretion (exercisable at any
time) to permit the exercise price of an outstanding option to be paid in one or
more of the forms specified in Section 2.1(b)(ii).





--------------------------------------------------------------------------------




(c)    Exercise and Term of Options. Each option shall be exercisable at such
time or times, during such period and for such number of shares as shall be
determined by the Plan Administrator and set forth in the Award Agreement
evidencing the option. However, no option shall have a term in excess of ten
(10) years measured from the option grant date.
(d)    Effect of Termination of Service.
(i)    The following provisions shall govern the exercise of any options that
are outstanding at the time of the Participant’s cessation of Service or death:
(A)    Any option outstanding at the time of the Participant’s cessation of
Service for any reason shall remain exercisable for such period of time
thereafter as shall be determined by the Plan Administrator and set forth in the
documents evidencing the option, but no such option shall be exercisable after
the expiration of the option term.
(B)    Any option held by the Participant at the time of the Participant’s death
and exercisable in whole or in part at that time may be subsequently exercised
by the personal representative of the Participant’s estate or by the person or
persons to whom the option is transferred pursuant to the Participant’s will or
the laws of inheritance or by the Participant’s designated beneficiary or
beneficiaries of that option.
(C)    Should the Participant’s Service be terminated for Misconduct or should
the Participant otherwise engage in Misconduct while holding one or more
outstanding options, then all of those options shall terminate immediately and
cease to be outstanding.
(D)    During the applicable post-Service exercise period, the option may not be
exercised for more than the number of vested shares for which the option is at
the time exercisable. No additional shares shall vest under the option following
the Participant’s cessation of Service except to the extent (if any)
specifically authorized by the Plan Administrator in its sole discretion
pursuant to an express written agreement with the Participant. Upon the
expiration of the applicable exercise period or (if earlier) upon the expiration
of the option term, the option shall terminate and cease to be outstanding for
any shares for which the option has not been exercised.
(ii)    The Plan Administrator shall have complete discretion, exercisable
either at the time an option is granted or at any time while the option remains
outstanding, to:
(A)    extend the period of time for which the option is to remain exercisable
following the Participant’s cessation of Service from the limited exercise
period otherwise in effect for that option to such greater period of time as the
Plan Administrator shall deem appropriate, but in no event beyond the expiration
of the option term;
(B)    include an automatic extension provision whereby the specified
post-Service exercise period in effect for any option shall automatically be
extended by an additional period of time equal in duration to any interval
within the specified post-Service





--------------------------------------------------------------------------------




exercise period during which the exercise of that option or the immediate sale
of the shares acquired under such option could not be effected in compliance
with applicable federal and state securities laws, but in no event shall such an
extension result in the continuation of such option beyond the expiration date
of the term of that option; and/or
(C)    permit the option to be exercised, during the applicable post-Service
exercise period, not only with respect to the number of vested Common Shares for
which such option is exercisable at the time of the Participant’s cessation of
Service but also with respect to one or more additional installments in which
the Participant would have vested had the Participant continued in Service.
(e)    Early Exercise. The Plan Administrator shall have the discretion to grant
options which are exercisable for unvested Common Shares. Should the Participant
cease Service while holding unvested shares received upon such early exercise of
an option, the Company shall have the right to repurchase any or all of those
unvested shares at a price per share equal to the lower of (i) the exercise
price paid per share or (ii) the Fair Market Value per Common Share at the time
of repurchase. The terms upon which such repurchase right shall be exercisable
(including the period and procedure for exercise and the appropriate vesting
schedule for the purchased shares) shall be established by the Plan
Administrator and set forth in the document evidencing such repurchase right.
(f)    Incentive Options. The terms specified below shall be applicable to all
Incentive Options. Except as modified by the provisions of this Section 2.1(f),
all the provisions of the Plan shall be applicable to Incentive Options. Options
which are specifically designated as Non-Statutory Options when issued under the
Plan shall not be subject to the terms of this Section 2.1(f).
(i)    Eligibility. Incentive Options may only be granted to Employees.
(ii)    Dollar Limitation. The aggregate Fair Market Value of the Common Shares
(determined as of the respective date or dates of grant) for which one or more
options granted to any Employee under the Plan (or any other option plan of the
Company or any Parent or Subsidiary) may for the first time become exercisable
as Incentive Options during any one calendar year shall not exceed the sum of
One Hundred Thousand Dollars ($100,000).
To the extent the Employee holds two (2) or more such options which become
exercisable for the first time in the same calendar year, then for purposes of
the foregoing limitations on the exercisability of those options as Incentive
Options, such options shall be deemed to become first exercisable in that
calendar year on the basis of the chronological order in which they were
granted, except to the extent otherwise provided under applicable law or
regulation.
(iii)    10% Shareholder. If any Employee to whom an Incentive Option is granted
is a 10% Shareholder, then the exercise price per share shall not be less than
one hundred ten percent (110%) of the Fair Market Value per Common Share on the
option grant date, and the option term shall not exceed five (5) years measured
from the option grant date.





--------------------------------------------------------------------------------




2.2    SHARE APPRECIATION RIGHTS
(a)    Authority. The Plan Administrator shall have full power and authority,
exercisable in its sole discretion, to grant share appreciation rights evidenced
by an Award Agreement in the form approved by the Plan Administrator; provided,
however, that the terms of each such agreement shall not be inconsistent with
the terms specified below.
(b)    Types. Two types of share appreciation rights shall be authorized for
issuance under this Section 2.2: (i) tandem share appreciation rights (“Tandem
Rights”) and (ii) stand-alone share appreciation rights (“Stand-alone Rights”).
(c)    Tandem Rights. The following terms and conditions shall govern the grant
and exercise of Tandem Rights.
(i)    One or more Participants may be granted a Tandem Right, exercisable upon
such terms and conditions as the Plan Administrator may establish, to elect
between the exercise of the underlying option for Common Shares or the surrender
of that option in exchange for a distribution from the Company in an amount
equal to the excess of (i) the Fair Market Value (on the option surrender date)
of the number of shares in which the Participant is at the time vested under the
surrendered option (or surrendered portion thereof) over (ii) the aggregate
exercise price payable for such vested shares.
(ii)    Any distribution to which the Participant becomes entitled upon the
exercise of a Tandem Right may be made in (i) Common Shares valued at Fair
Market Value on the option surrender date, (ii) cash or (iii) a combination of
cash and Common Shares, as specified in the applicable Award Agreement.
(d)    Stand-Alone Rights. The following terms and conditions shall govern the
grant and exercise of Stand-alone Rights:
(i)    One or more Participants may be granted a Stand-alone Right not tied to
any underlying option. The Stand-alone Right shall relate to a specified number
of Common Shares and shall be exercisable upon such terms and conditions as the
Plan Administrator may establish. In no event, however, may the Stand-alone
Right have a maximum term in excess of ten (10) years measured from the grant
date.
(ii)    Upon exercise of the Stand-alone Right, the holder shall be entitled to
receive a distribution from the Company in an amount equal to the excess of
(i) the aggregate Fair Market Value (on the exercise date) of the Common Shares
underlying the exercised right over (ii) the aggregate base price in effect for
those shares.
(iii)    The number of Common Shares underlying each Stand-alone Right and the
base price in effect for those shares shall be determined by the Plan
Administrator in its sole discretion at the time the Stand-alone Right is
granted. In no event, however, may the base price per share be less than the
Fair Market Value per underlying Common Share on the grant date.





--------------------------------------------------------------------------------




(iv)    The distribution with respect to an exercised Stand-alone Right may be
made in (i) Common Shares valued at Fair Market Value on the exercise date,
(ii) cash or (iii) a combination of cash and Common Shares, as specified in the
applicable Award agreement.
(v)    The holder of a Stand-alone Right shall have no shareholder rights with
respect to the shares subject to the Stand-alone Right unless and until such
person shall have exercised the Stand-alone Right and become a holder of record
of the Common Shares issued upon the exercise of such Stand-alone Right.
(e)    Post-Service Exercise. The provisions governing the exercise of Tandem
and Stand-alone Rights following the cessation of the Participant’s Service
shall be substantially the same as those set forth in Section 2.1(d) for the
options granted under the Plan, and the Plan Administrator’s discretionary
authority under Section 2.1(d)(ii) shall also extend to any outstanding Tandem
Rights and Stand-alone Appreciation Rights.
2.3    SHARE AWARDS
(a)    Authority. The Plan Administrator shall have full power and authority,
exercisable in its sole discretion, to grant share awards either as vested or
unvested Common Shares, through direct and immediate issuances. Each share award
shall be evidenced by an Award Agreement in the form approved by the Plan
Administrator; provided, however, that the terms of each such agreement shall
not be inconsistent with the terms specified below.
(b)    Consideration.
Common Shares may be issued under a share award for any of the following items
of consideration which the Plan Administrator may deem appropriate in each
individual instance:
(i)    cash or check made payable to the Company,
(ii)    past services rendered to the Company (or any Parent or Subsidiary); or
(iii)    any other valid consideration under the Companies Act 1981 of Bermuda,
as amended.
(c)    Vesting Provisions.
(i)    Share awards may, in the discretion of the Plan Administrator, be fully
and immediately vested upon issuance as a bonus for Service rendered or may vest
in one or more installments over the Participant’s period of Service and/or upon
the attainment of specified performance objectives.
(ii)    The Plan Administrator shall also have the discretionary authority to
structure one or more share awards so that the Common Shares subject to those
Awards shall vest upon the achievement of pre-established performance objectives
based on one or more





--------------------------------------------------------------------------------




Performance Goals and measured over the performance period specified by the Plan
Administrator at the time of the grant of the Award. The elements of the vesting
schedule applicable to any share award shall be determined by the Plan
Administrator and incorporated into the Award Agreement.
(iii)    Should the Participant cease to remain in Service while holding one or
more unvested Common Shares issued under a share award or should the performance
objectives not be attained with respect to one or more such unvested Common
Shares, then those shares shall be immediately surrendered to the Company for
cancellation, and the Participant shall have no further shareholder rights with
respect to those shares. To the extent the surrendered shares were previously
issued to the Participant for consideration paid in cash or cash equivalent, the
Company shall repay to the Participant the lower of (i) the cash consideration
paid for the surrendered shares or (ii) the Fair Market Value of those shares at
the time of cancellation.
(iv)    The Plan Administrator may in its discretion waive the surrender and
cancellation of one or more unvested Common Shares which would otherwise occur
upon the cessation of the Participant’s Service or the non-attainment of the
performance objectives applicable to those shares. Any such waiver shall result
in the immediate vesting of the Participant’s interest in the Common Shares as
to which the waiver applies.
(v)    Any new, substituted or additional securities or other property
(including money paid other than as a regular cash dividend) which the
Participant may have the right to receive with respect to the Participant’s
unvested Common Shares by reason of any share dividend, share split,
recapitalization, combination of shares, exchange of shares, spin-off
transaction, extraordinary dividend or distribution or other change affecting
the outstanding Common Shares as a class without the Company’s receipt of
consideration shall be issued subject to (i) the same vesting requirements
applicable to the Participant’s unvested Common Shares and (ii) such escrow
arrangements as the Plan Administrator shall deem appropriate, unless and to the
extent the Plan Administrator determines at the time to vest and distribute such
securities or other property. Equitable adjustments to reflect each such
transaction shall also be made by the Plan Administrator to the repurchase price
payable per share by the Company for any unvested securities subject to its
existing repurchase rights under the Plan; provided the aggregate repurchase
price shall in each instance remain the same.
2.4    RESTRICTED SHARE UNITS
(a)    Authority. The Plan Administrator shall have the full power and
authority, exercisable in its sole discretion, to grant restricted share units
evidenced by an Award Agreement in the form approved by the Plan Administrator;
provided, however, that the terms of each such agreement shall not be
inconsistent with the terms specified below.
(b)    Terms. Each restricted share unit award shall entitle the Participant to
receive the shares underlying that Award (or an amount based on the value of the
shares) upon vesting or upon the expiration of a designated time period
following the vesting of the Award. Payment of shares underlying a restricted
share unit award may be deferred for a period specified





--------------------------------------------------------------------------------




by the Plan Administrator at the time the restricted share unit award is
initially granted or (to the extent permitted by the Plan Administrator)
designated by the Participant pursuant to a timely deferral election made in
accordance with the requirements of Code Section 409A. Restricted share units
subject to performance vesting may also be structured so that the underlying
shares are convertible into Common Shares (or a payment based on the value of
the shares), but the rate at which each share is to so convert shall be based on
the attained level of performance for each applicable performance objective.
(c)    Vesting Provisions.
(i)    Restricted share units may, in the discretion of the Plan Administrator,
vest in one or more installments over the Participant’s period of Service or
upon the attainment of specified performance objectives.
(ii)    The Plan Administrator shall also have the discretionary authority to
structure one or more restricted share unit awards so that the Common Shares
subject to those Awards shall vest (or vest and become issuable) upon the
achievement of pre-established performance objectives based on one or more
Performance Goals and measured over the performance period specified by the Plan
Administrator at the time of the grant of the Award.
(iii)    Outstanding restricted share units shall automatically terminate
without any payment if the performance goals or Service requirements established
for those Awards are not attained or satisfied. The Plan Administrator, however,
shall have the discretionary authority to make a payment under one or more
outstanding Awards of restricted share units as to which the designated
performance goals or Service requirements have not been attained or satisfied.
(d)    Payment. Restricted share units that vest may be settled in (i) cash,
(ii) Common Shares valued at Fair Market Value on the payment date or (iii) a
combination of cash and Common Shares, as determined by the Plan Administrator
in its sole discretion and set forth in the Award Agreement.
2.5    DIVIDEND EQUIVALENT RIGHTS
(a)    Authority. The Plan Administrator shall have full power and authority,
exercisable in its sole discretion, to grant dividend equivalent rights
evidenced by an Award Agreement in the form approved by the Plan Administrator;
provided however, that the terms of each such agreement shall not be
inconsistent with the terms specified below.
(b)    Terms. The dividend equivalent rights may be granted as stand-alone
awards or in tandem with other Awards made under the Plan, except dividend
equivalent rights shall not be granted in connection with an option or share
appreciation right. The term of each dividend equivalent right award shall be
established by the Plan Administrator at the time of grant, but no such award
shall have a term in excess of ten (10) years.





--------------------------------------------------------------------------------




(c)    Entitlement. Each dividend equivalent right shall represent the right to
receive the economic equivalent of each dividend or distribution, whether in
cash, securities or other property (other than Common Shares), which is made per
issued and outstanding Common Share during the term the dividend equivalent
right remains outstanding. A special account on the books of the Company shall
be maintained for each Participant to whom a dividend equivalent right is
granted, and that account shall be credited per dividend equivalent right with
each such dividend or distribution made per issued and outstanding Common Share
during the term of that dividend equivalent right remains outstanding.
(d)    Timing of payment. Payment of the amounts credited to such book account
shall not be made to the Participant prior to the vesting of that Award (or the
portion thereof to which the dividend equivalent right award relates) and shall
accordingly be subject to cancellation and forfeiture to the same extent as the
underlying Award. Payment may be deferred for a period specified by the Plan
Administrator at the time the dividend equivalent right award is initially
granted or (to the extent permitted by the Plan Administrator) designated by the
Participant pursuant to a timely deferral election made in accordance with the
requirements of Code Section 409A.
(e)    Form of payment. Payment of the amounts due with respect to dividend
equivalent rights may be made in (i) cash, (ii) Common Shares or (iii) a
combination of cash and Common Shares, as determined by the Plan Administrator
in its sole discretion and set forth in the Award Agreement. If payment is to be
made in the form of Common Shares, the number of Common Shares into which the
cash dividend or distribution amounts are to be converted for purposes of the
Participant’s book account may be based on the Fair Market Value per Common
Share on the date of conversion, a prior date or an average of the Fair Market
Value per Common Share over a designated period, as determined by the Plan
Administrator in its sole discretion.
2.6    OTHER SHARE-BASED AWARDS
The Plan Administrator may grant other Awards denominated in Common Shares
(including performance shares or performance units) under the Plan, alone or in
tandem with other Awards, in such amounts as the Plan Administrator shall from
time to time in its sole discretion determine. Each Other Share-Based Award
granted under the Plan shall be evidenced by an Award Agreement in the form
approved by the Plan Administrator. Each Other Share-Based Award so granted
shall be subject to such conditions not inconsistent with the Plan as may be
reflected in the applicable Award Agreement.
2.7    EFFECT OF CHANGE IN CONTROL
(a)    In the event of a Change in Control, each outstanding Award, as
determined by the Plan Administrator in its sole discretion, may be (i) assumed
by the successor corporation (or parent thereof), (ii) canceled and substituted
with an Award granted by the successor corporation (or parent thereof), (iii)
otherwise continued in full force and effect pursuant to the terms of the Change
in Control transaction, or (iv) replaced with a cash retention program of the
Company or any successor corporation (or parent thereof) which preserves the
spread existing on the unvested Award shares subject to the Award at the time of
the Change in





--------------------------------------------------------------------------------




Control (the excess of the Fair Market Value of those shares over the aggregate
purchase price payable for such shares) and, subject to Section 2.7(c) below,
provides for subsequent payout of that spread in accordance with the same
exercise/vesting schedule applicable to those unvested Award shares.
(b)    To the extent an outstanding Award is not assumed, substituted, continued
or replaced in accordance with Section 2.7(a), such Award shall automatically
vest in full immediately prior to the effective date of the Change in Control,
unless the acceleration of such Award is subject to other limitations imposed by
the Plan Administrator at the time of the grant of the Award. The Plan
Administrator in its sole discretion shall have the authority to provide that to
the extent any such Award, as so accelerated, remains unexercised and
outstanding on the effective date of the Change in Control, such Award shall
terminate and cease to be outstanding. The holder of such Award shall become
entitled to receive, upon consummation of the Change in Control and subject to
Section 2.7(c), a lump sum cash payment in an amount equal to the product of (i)
number of Common Shares subject to such Award and (ii) the excess of (a) the
Fair Market Value per Common Share on the date of the Change in Control over (b)
the per share exercise price, base price or purchase price in effect for such
Award. However, any such Award shall be subject to cancellation and termination,
without cash payment or other consideration due the Award holder, if the Fair
Market Value per Common Share on the date of such Change in Control is less than
the per share exercise price, base price or purchase price in effect for such
Award. Notwithstanding the foregoing, if any Award is subject to a
performance-vesting condition tied to the attainment of one or more specified
performance goals, and such Award is not to be so assumed, substituted,
continued, or replaced, that Award shall vest based on actual performance
attainment as of the date of the Change in Control or on a pro-rated basis for
time elapsed in the ongoing performance period based on target level,
immediately prior to the effective date of the actual Change in Control
transaction, and the Common Shares underlying the portion of the Award that
vests on such accelerated basis shall be issued in accordance with the
applicable Award Agreement, unless such accelerated vesting is precluded by
other limitations imposed in the Award Agreement.
(c)    The Plan Administrator shall have the authority to provide that any
escrow, holdback, earn-out or similar provisions in the definitive agreement
effecting the Change in Control shall apply to any cash payment made pursuant to
Section 2.7(a) or Section 2.7(b) to the same extent and in the same manner as
such provisions apply to a holder of a Common Shares.
(d)    Immediately following the consummation of the Change in Control, all
outstanding Awards shall terminate and cease to be outstanding, except to the
extent assumed by the successor corporation (or parent thereof) or otherwise
continued in full force and effect pursuant to the terms of the Change in
Control transaction.
(e)    In the event of any Change in Control, the Plan Administrator in its sole
discretion may determine that all outstanding repurchase or cancellation rights
(i) are to be assigned to the successor corporation (or parent thereof) or
otherwise continued in full force and effect pursuant to the terms of the Change
in Control transaction or (ii) are to be terminated and





--------------------------------------------------------------------------------




the Common Shares subject to those terminated rights are to immediately vest in
full, unless such accelerated vesting is precluded by limitations imposed by the
Plan Administrator at the time the right is issued.
(f)    Each Award which is assumed in connection with a Change in Control or
otherwise continued in effect shall be appropriately adjusted, immediately after
such Change in Control, to apply to the number and class of securities into
which the Common Shares subject to that Award would have been converted in
consummation of such Change in Control had those shares actually been
outstanding at that time. Appropriate adjustments to reflect such Change in
Control shall also be made to (i) the exercise or base price or cash
consideration payable per share in effect under each outstanding Award, provided
the aggregate exercise or base price or cash consideration in effect for such
securities shall remain the same, (ii) the maximum number and/or class of
securities available for issuance over the remaining term of the Plan, (iii) the
maximum number and/or class of securities for which Incentive Options may be
granted under the Plan, (iv) the maximum number and/or class of securities for
which any one person may be granted Awards under the Plan per calendar year and
(v) the number and/or class of securities subject to the Company’s outstanding
repurchase rights under the Plan and the repurchase price payable per share. To
the extent the actual holders of the Company’s outstanding Common Shares receive
cash consideration for their Common Shares in consummation of the Change in
Control, the successor corporation may, in connection with the assumption or
continuation of the outstanding Awards under the Plan and subject to the Plan
Administrator’s approval, substitute, for the securities underlying those
assumed Awards, one or more shares of its own common stock with a fair market
value equivalent to the cash consideration paid per Common Shares in such Change
in Control transaction.
(g)    The Plan Administrator shall have the discretion, exercisable either at
the time an Award is granted or at any time while an Award remains outstanding,
to structure such Award so that the shares subject to such Award will
automatically vest on an accelerated basis should the Participant’s Service
terminate by reason of an Involuntary Termination within a designated period
following the effective date of any Change in Control in which the Award is
assumed or otherwise continued in effect and the repurchase rights applicable to
those shares do not otherwise terminate.
(h)    The portion of any Incentive Option accelerated in connection with a
Change in Control shall remain exercisable as an Incentive Option only to the
extent the applicable One Hundred Thousand Dollar ($100,000) limitation is not
exceeded. To the extent such dollar limitation is exceeded, the accelerated
portion of such option shall be exercisable as a Non-Statutory Option under the
Federal tax laws.
2.8    REPRICING PROGRAMS
The Plan Administrator shall not have the discretionary authority, except
pursuant to Section 1.5(g), to (i) implement cancellation/regrant programs
pursuant to which outstanding options or share appreciation rights under the
Plan are cancelled and new options or share appreciation rights are granted in
replacement with a lower exercise or base price per share, (ii) cancel
outstanding options or share appreciation rights under the Plan with exercise or
base





--------------------------------------------------------------------------------




prices per share in excess of the then current Fair Market Value per Common
Share for consideration payable in cash or in equity securities of the Company
(except in the case of a Change in Control) or (iii) reduce the exercise or base
price in effect for outstanding options or share appreciation rights under the
Plan, in any case without shareholder approval.

ARTICLE 3

MISCELLANEOUS
3.1    DEFERRED COMPENSATION
(a)    The Plan Administrator may, in its sole discretion, structure one or more
Awards (other than options and share appreciation rights) so that the
Participants may be provided with an election to defer the compensation
associated with those Awards for federal income tax purposes. Any such deferral
opportunity shall comply with all applicable requirements of Code Section 409A.
(b)    The Plan Administrator may implement a non-employee Board member retainer
fee deferral program under the Plan so as to allow the non-employee Board
members the opportunity to elect, prior to the start of each calendar year, to
convert the Board and Board committee retainer fees to be earned for such year
into restricted share units under the Plan that will defer the issuance of the
Common Shares that vest under those restricted share units until a permissible
date or event under Code Section 409A. If such program is implemented, the Plan
Administrator shall have the authority to establish such rules and procedures as
it deems appropriate for the filing of such deferral elections and the
designation of the permissible distribution events under Code Section 409A.
(c)    To the extent the Company maintains one or more separate non-qualified
deferred compensation arrangements which allow the participants the opportunity
to make notional investments of their deferred account balances in Common
Shares, the Plan Administrator may authorize the share reserve under the Plan to
serve as the source of any Common Shares that become payable under those
deferred compensation arrangements. In such event, the share reserve under the
Plan shall be reduced on a share-for-share basis for each Common Shares issued
under the Plan in settlement of the deferred compensation owed under those
separate arrangements.
3.2    TRANSFERABILITY OF AWARDS
The transferability of Awards granted under the Plan shall be governed by the
following provisions:
(a)    Incentive Options. During the lifetime of the Participant, Incentive
Options shall be exercisable only by the Participant and shall not be assignable
or transferable other than by will or the laws of inheritance following the
Participant’s death.





--------------------------------------------------------------------------------




(b)    Other Awards. All other Awards shall be subject to the same limitation on
transfer as Incentive Options, except that the Plan Administrator may structure
one or more such Awards so that the Award may be assigned in whole or in part
during the Participant’s lifetime to one or more Family Members of the
Participant or to a trust established exclusively for the Participant and/or
such Family Members, to the extent such assignment is in connection with the
Participant’s estate plan or pursuant to a domestic relations order. The
assigned portion of an Award may only be exercised (if applicable) by the person
or persons who acquire a proprietary interest in the Award pursuant to the
assignment. The terms applicable to the assigned portion of the Award shall be
the same as those in effect for the Award immediately prior to such assignment
and shall be set forth in such documents issued to the assignee as the Plan
Administrator may deem appropriate.
(c)    Beneficiary Designation. Notwithstanding the foregoing, a Participant
may, to the extent permitted by the Plan Administrator, designate one or more
persons as the beneficiary or beneficiaries of some or all of his or her
outstanding Awards, and those Awards shall, in accordance with such designation
and to the extent valid under applicable law, automatically be transferred to
such beneficiary or beneficiaries upon the Participant’s death while holding
those Awards. Such beneficiary or beneficiaries shall take the transferred
Awards subject to all the terms and conditions of the applicable agreement
evidencing each such transferred Award, including (without limitation) the
limited time period during which the Award may be exercised (if applicable)
following the Participant’s death.
3.3    SHAREHOLDER RIGHTS
A Participant shall not have any of the rights of a shareholder (including the
right to vote or receive dividends) with respect to Common Shares covered by an
Award until the Participant becomes the holder of record of such shares. A
Participant may be granted the right to receive dividend equivalents under
Section 2.5 with respect to one or more outstanding Awards. However, any
dividend or dividend equivalent payable in connection with an unvested Award
shall not be paid until and unless the underlying Award vests and shall be
subject to risk of forfeiture to the same extent as the underlying Award.
3.4    TAX WITHHOLDING
The Company’s obligation to deliver Common Shares, other securities or cash upon
the exercise, issuance, vesting or settlement of an Award under the Plan shall
be subject to the satisfaction of all applicable Withholding Tax requirements.
The Company (or any Parent or Subsidiary employing or retaining the Participant)
shall have the right and is hereby authorized to withhold, from any cash, Common
Shares, other securities or other property issuable or deliverable under any
Award or from any compensation or other amounts owing to the Participant, the
amount (in cash, Common Shares, other securities or other property) of any
required Withholding Taxes in respect of an Award and to take such other action
as may be necessary in the opinion of the Plan Administrator to satisfy all
obligations for the payment of such Withholding Taxes. Without limiting the
generality of the foregoing, the Plan Administrator may, in its sole discretion,
permit a Participant to satisfy the foregoing Withholding Tax liability in whole
or in part by (A) the delivery of Common Shares previously acquired by such





--------------------------------------------------------------------------------




individual (other than in connection with the exercise, issuance, vesting or
settlement triggering the Withholding Taxes) with an aggregate Fair Market Value
equal to the Withholding Taxes or having the Company withhold, from the Common
Shares otherwise issuable upon the issuance, exercise, vesting or settlement of
such Award, a portion of those shares with an aggregate Fair Market Value at the
time of delivery equal to the Withholding Taxes, in each case at a withholding
rate determined by the Plan Administrator but in no event to exceed the maximum
statutory rate applicable to the Participant.
3.5    SHARE ESCROW/LEGENDS
Unvested shares may, in the Plan Administrator’s discretion, be held in escrow
by the Company until the Participant’s interest in such shares vests or may be
issued directly to the Participant with restrictive legends on the certificates
evidencing those unvested shares.
3.6    EFFECTIVE DATE AND TERM OF THE PLAN
(a)    The Plan became effective on the Plan Effective Date. The Plan was
amended and restated by the Board on September 10, 2019, subject to shareholder
approval at the 2019 Annual Shareholders Meeting to increase the share reserve.
(b)    The Plan shall terminate upon the earliest to occur of (i) the date
immediately preceding the tenth anniversary of the Plan Effective Date, (ii) the
date on which all shares available for issuance under the Plan shall have been
issued as fully vested shares, (iii) the termination of all outstanding Awards
in connection with a Change in Control, or (iii) the termination of the Plan by
the Board. Should the Plan terminate under subsection (i) above, then all Awards
outstanding at that time shall continue to have force and effect in accordance
with the provisions of the documents evidencing those Awards.
3.7    TERMINATION AND AMENDMENT OF THE PLAN
(a)    The Board shall have complete and exclusive power and authority to
terminate the Plan at any time. The Board shall also have complete and exclusive
power and authority to amend or modify the Plan in any or all respects, subject
to shareholder approval to the extent required under applicable law or
regulation or pursuant to the listing standards of the Stock Exchange on which
the Common Shares are at the time primarily traded. However, no such amendment
or modification shall adversely affect the rights and obligations with respect
to Awards at the time outstanding under the Plan unless the Participant consents
to such amendment or modification.
(b)    The Compensation Committee shall have the discretionary authority to
adopt and implement from time to time such addenda or subplans to the Plan as it
may deem necessary in order to bring the Plan into compliance with applicable
laws and regulations of any foreign jurisdictions in which Awards are to be made
under the Plan and/or to obtain favorable tax treatment in those foreign
jurisdictions for the individuals to whom the Awards are made.





--------------------------------------------------------------------------------




(c)    Awards may be made under the Plan that involve Common Shares in excess of
the number of shares then available for issuance under the Plan, provided no
shares shall actually be issued pursuant to those Awards until the number of
Common Shares available for issuance under the Plan is sufficiently increased by
shareholder approval of an amendment of the Plan authorizing such increase. If
such shareholder approval is not obtained within twelve (12) months after the
date the first excess Award is made, then all Awards granted on the basis of
such excess shares shall terminate and cease to be outstanding.
3.8    USE OF PROCEEDS
Any cash proceeds received by the Company from the sale of Common Shares under
the Plan shall be used for general corporate purposes.
3.9    REGULATORY APPROVALS
(a)    The implementation of the Plan, the granting of any Award under the Plan
and the issuance of any Common Shares in connection with the issuance, exercise,
vesting or settlement of any Award under the Plan shall be subject to the
Company’s procurement of all approvals and permits required by regulatory
authorities having jurisdiction over the Plan, the Awards made under the Plan
and the Common Shares issuable pursuant to those Awards.
(b)    No Common Shares or other assets shall be issued or delivered under the
Plan unless and until there shall have been compliance with all applicable
requirements of applicable securities laws, and all applicable listing
requirements of any Stock Exchange on which the Common Shares are then listed
for trading.
3.10    NO EMPLOYMENT/SERVICE RIGHTS
Nothing in the Plan shall confer upon the Participant any right to continue in
Service for any period of specific duration or interfere with or otherwise
restrict in any way the rights of the Company (or any Parent or Subsidiary
employing or retaining such person) or of the Participant, which rights are
hereby expressly reserved by each, to terminate such person’s Service at any
time for any reason, with or without cause.
3.11    RECOUPMENT
Participants shall be subject to any clawback, recoupment or other similar
policy adopted by the Board as in effect (and as modified) from time to time and
Awards and any cash, Common Shares or other property or amounts due, paid or
issued to a Participant shall be subject to the terms of such policy, as in
effect (and as modified) from time to time.
APPENDIX





--------------------------------------------------------------------------------




The following definitions shall be in effect under the Plan:
(a)    Award shall mean any of the following awards authorized for issuance or
grant under the Plan: options, share appreciation rights, share awards,
restricted share units, dividend equivalents and other share-based awards.
(b)    Award Agreement shall mean the written agreement(s) between the Company
and the Participant evidencing a particular Award made to that individual under
the Plan, as such agreement(s) may be in effect from time to time.
(c)    Board shall mean the Company’s Board of Directors.
(d)    Change in Control shall, with respect to each Award made under the Plan,
be defined in accordance with the following provisions:
(i)    Change in Control shall have the meaning assigned to such term in the
Award Agreement for the particular Award or in any other agreement incorporated
by reference into the Award Agreement for purposes of defining such term.
(ii)    In the absence of any other Change in Control definition in the Award
Agreement (or in any other agreement incorporated by reference into the Award
Agreement), Change in Control shall mean a change in ownership or control of the
Company effected through any of the following transactions:
(A)    a merger, consolidation or other reorganization approved by the Company’s
shareholders, unless securities representing more than fifty percent (50%) of
the total combined voting power of the voting securities of the successor
corporation are immediately thereafter beneficially owned, directly or
indirectly and in substantially the same proportion, by the persons who
beneficially owned the Company’s outstanding voting securities immediately prior
to such transaction,
(B)    a shareholder-approved sale, transfer or other disposition of all or
substantially all of the Company’s assets,
(C)    the acquisition, directly or indirectly by any person or related group of
persons (other than the Company or a person that directly or indirectly
controls, is controlled by, or is under common control with, the Company), of
beneficial ownership (within the meaning of Rule 13d-3 of the 1934 Act) of
securities possessing more than fifty percent (50%) of the total combined voting
power of the Company’s outstanding securities pursuant to a tender or exchange
offer made directly to the Company’s shareholders, or
(D)    a change in the composition of the Board over a period of twelve (12)
consecutive months or less such that a majority of the Board members ceases to
be comprised of individuals who either (A) have been Board members continuously
since the beginning of such period (“Incumbent Directors”) or (B) have been
elected or nominated for election as Board members during such period by at
least a majority of the Incumbent Directors





--------------------------------------------------------------------------------




who were still in office at the time the Board approved such election or
nomination; provided that any individual who becomes a Board member subsequent
to the beginning of such period and whose election or nomination was approved by
two-thirds of the Board members then comprising the Incumbent Directors will be
considered an Incumbent Director.
(e)    Code shall mean the U.S. Internal Revenue Code of 1986, as amended.
(f)    Common Share shall mean the Company’s Common Share.
(g)    Compensation Committee shall mean the Compensation Committee of the Board
comprised of two (2) or more non-employee Board members, each of whom is
intended to qualify as a “non-employee director” (as defined in Rule 16b-3 under
the Exchange Act) and an “independent director” under the rules of any
securities exchange or automated quotation system on which the Common Shares are
then listed, quoted or traded; provided that any action taken by the
Compensation Committee shall be valid and effective, whether or not one or more
members of the Compensation Committee at the time of such action is later
determined not to have satisfied the requirements for membership set forth in
this definition or otherwise provided in the charter of the Compensation
Committee.
(h)    Company shall mean Alpha and Omega Semiconductor Limited, a company
incorporated and existing under the laws of the Islands of Bermuda, and any
successor to all or substantially all of the assets or voting stock of Alpha and
Omega Semiconductor Limited.
(i)    Employee shall mean an individual who is in the employ of the Company (or
any Parent or Subsidiary, whether now existing or subsequently established),
subject to the control and direction of the employer entity as to both the work
to be performed and the manner and method of performance.
(j)    Exercise Date shall mean the date on which the Company shall have
received written notice of the option exercise.
(k)    Fair Market Value per Common Share on any relevant date shall be
determined in accordance with the following provisions:
(i)    If the Common Shares are at the time traded on a Stock Exchange, then the
Fair Market Value shall be the closing selling price per Common Share at the
close of regular hours trading (i.e., before after-hours trading begins) on date
in question on the Stock Exchange serving as the primary market for the Common
Shares, as such price is reported by the National Association of Securities
Dealers (if primarily traded on the Nasdaq Global or Global Select Market) or as
officially quoted in the composite tape of transactions on any other Stock
Exchange on which the Common Shares are then primarily traded. If there is no
closing selling price for the Common Shares on the date in question, then the
Fair Market Value shall be the closing selling price on the last preceding date
for which such quotation exists.





--------------------------------------------------------------------------------




(ii)    If the Common Shares are at the time quoted on a national or regional
securities exchange or market system (including over-the-counter markets and the
Nasdaq Capital Market) determined by the Plan Administrator to be the primary
market for the Common Shares, then the Fair Market Value shall be the closing
selling price per Common Share on the date in question, as such price is
officially reported by such exchange or market system. If there is no closing
selling price for the Common Shares on the date in question, then the Fair
Market Value shall be the closing selling price of a Common Share on the last
preceding date for which such quotation exists.
(l)    Family Member shall mean, with respect to a particular Participant, any
child, stepchild, grandchild, parent, stepparent, grandparent, spouse, former
spouse, sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law or sister-in-law.
(m)    Good Reason shall, with respect to each Award made under the Plan, be
defined in accordance with the following provisions:
(i)    Good Reason shall have the meaning assigned to such term in the Award
Agreement for the particular Award or in any other agreement incorporated by
reference into the Award Agreement for purposes of defining such term.
(ii)    In the absence of any other Good Reason definition in the Award
Agreement (or in any other agreement incorporated by reference into the Award
Agreement), Good Reason shall mean an individual’s voluntary resignation
following one or more of the following without the individual's consent; (A) a
change in his or her position with the Company (or any Parent or Subsidiary)
which materially reduces his or her duties, responsibilities or authority, (B) a
material diminution in the duties, responsibilities or authority of the person
to whom such individual reports, (C) a material reduction in such individual’s
level of base compensation, or (D) a material relocation of such individual’s
place of employment, provided, however, that a resignation for Good Reason may
be effected only after (i) the individual provides written notice to the Company
of the event or transaction constituting grounds for such resignation within
sixty (60) days after the occurrence of that event or transaction, (ii) the
Company fails to take the requisite remedial action with respect to such event
or transaction within thirty (30) days after receipt of such notice, and (iii)
the individual resigns within thirty (30) days after the expiration of the
Company’s cure period set forth in subsection (ii).
(n)    Incentive Option shall mean an option which satisfies the requirements of
Code Section 422.
(o)    Involuntary Termination shall, with respect to each Award made under the
Plan, be defined in accordance with the following provisions:
(i)    Involuntary Termination shall have the meaning assigned to such term in
the Award Agreement for the particular Award or in any other agreement
incorporated by reference into the Award Agreement for purposes of defining such
term.





--------------------------------------------------------------------------------




(ii)    In the absence of any other Involuntary Termination definition in the
Award Agreement (or in any other agreement incorporated by reference into the
Award Agreement), Involuntary Termination shall mean such individual’s
involuntary dismissal or discharge by the Company (or any Parent or Subsidiary)
for reasons other than Misconduct, or such individual’s voluntary resignation
for Good Reason.
(p)    Misconduct shall, with respect to each Award made under the Plan, be
defined in accordance with the following provisions:
(i)    Misconduct shall have the meaning assigned to such term in the Award
Agreement for the particular Award or in any other agreement incorporated by
reference into the Award Agreement for purposes of defining such term.
(ii)    In the absence of any other Misconduct definition in the Award Agreement
for a particular Award (or in any other agreement incorporated by reference into
the Award Agreement), Misconduct shall mean the commission of any act of fraud,
embezzlement or dishonesty by the Participant, any unauthorized use or
disclosure by such person of confidential information or trade secrets of the
Company (or any Parent or Subsidiary), or any other intentional misconduct by
such person adversely affecting the business or affairs of the Company (or any
Parent or Subsidiary) in a material manner. The foregoing definition shall not
in any way preclude or restrict the right of the Company (or any Parent or
Subsidiary) to discharge or dismiss any Participant or other person in the
Service of the Company (or any Parent or Subsidiary) for any other acts or
omissions, but such other acts or omissions shall not be deemed, for purposes of
the Plan, to constitute grounds for termination for Misconduct.
(q)    1934 Act shall mean the U.S. Securities Exchange Act of 1934, as amended.
(r)    Non-Employee Director shall mean a non-employee member of the Board.
(s)    Non-Statutory Option shall mean an option not an Incentive Option.
(t)    Parent shall mean any corporation (other than the Company) in an unbroken
chain of corporations ending with the Company, provided each corporation in the
unbroken chain (other than the Company) owns, at the time of the determination,
stock possessing fifty percent (50%) or more of the total combined voting power
of all classes of stock in one of the other corporations in such chain.
(u)    Participant shall mean any person who is granted an Award under the Plan.
(v)    Performance Goals shall mean any of the following performance criteria
upon which the vesting of one or more Awards under the Plan may be based:
(i) cash flow; (ii) earnings (including earnings before interest and taxes,
earnings before taxes, earnings before interest, taxes, depreciation,
amortization and charges for share-based compensation, earnings





--------------------------------------------------------------------------------




before interest, taxes, depreciation and amortization, and net earnings);
(iii) earnings per share; (iv) growth in earnings or earnings per share;
(v) share price; (vi) return on equity or average shareholder equity;
(vii) total shareholder return or growth in total shareholder return either
directly or in relation to a comparative group; (viii) return on capital;
(ix) return on assets or net assets; (x) invested capital, required rate of
return on capital or return on invested capital; (xi) revenue, growth in revenue
or return on sales; (xii) income or net income; (xiii) operating income, net
operating income or net operating income after tax; (xiv) profit, operating
profit or net operating profit; (xv) operating margin or gross margin;
(xvi) return on operating revenue or return on operating profit; (xvii) sales or
bookings targets; (xviii) billings; (xix) expense or expense control and/or cost
reductions; (xx) capital expenditure; (xxi) improvement in or attainment of
working capital levels; (xxii) market share or penetration; (xxiii) debt
reduction or debt levels (xxiv) project and product measures; (xxv) operation
performance; (xxvi) systems and systems improvement; (xxvii) manufacturing;
(xxviii) manufacturing efficiencies, improvement or variances; (xxix) delivery
performance; (xxx) product and technology development; (xxxi) manufacturing and
operational achievements; (xxxii) capacity utilization or milestones; (xxxiii)
environmental goals or management; (xxxiv) market capitalization, (xxxv)
application approvals, (xxxvi) litigation and regulatory resolution goals,
(xxxvii) implementation, completion or attainment of key projects, (xxviii)
product sales or milestones, (xxxix) budget comparisons, (xl) growth in
shareholder value relative to the growth of a peer group or index;
(xli) development and implementation of strategic plans and/or organizational
restructuring goals; (xlii) development and implementation of risk and crisis
management programs; (xli) improvement in workforce diversity; (xlii) compliance
requirements and compliance relief; (xliii) productivity goals; (xliv) workforce
management and succession planning goals; (xlv) economic value added (including
typical adjustments consistently applied from generally accepted accounting
principles required to determine economic value added performance measures);
(xlvi) contract win, renewal or extension; (xlvii) design win; (xlviii) delivery
and/or design schedule; (xlix) development or milestones in new generation of
products or technologies; (l) product technology or quality; (li) leadership
metrics; recruiting and maintaining personnel, employee retention, measures of
 customer satisfaction, employee satisfaction or staff development; (li)
development or marketing collaborations, formations of joint ventures or
partnerships or the completion of other similar transactions intended to enhance
the Company’s revenue or profitability or enhance its customer base; (lii)
merger and acquisitions; and (liii) other similar criteria consistent with the
foregoing. In addition, such performance criteria may be based upon the
attainment of specified levels of the Company’s performance under one or more of
the measures described above relative to the performance of other entities and
may also be based on the performance of any of the Company’s business units or
divisions or any Parent or Subsidiary. Any performance goals that are financial
metrics, may be determined in accordance with U.S. Generally Accepted Accounting
Principles (“GAAP”) or non-GAAP measures, in accordance with accounting
principles established by the International Accounting Standards Board (“IASB
Principles”), or may be adjusted when established to include or exclude any
items otherwise includable or excludable under GAAP or under IASB Principles.
Each applicable Performance Goal may include a minimum threshold level of
performance below which no Award will be earned, levels of performance at which
specified portions of an Award will be earned and a maximum level of performance
at which an Award will be fully earned. Each applicable performance goal may be
structured at the time of the





--------------------------------------------------------------------------------




Award to provide for appropriate adjustment for one or more of the following
items: (A) asset impairments or write-downs; (B) litigation or claim judgments
or settlements; (C) the effect of changes in tax law, accounting principles or
other such laws or provisions affecting reported results; (D) accruals for
reorganization and restructuring programs; (E) the operations of any business
acquired by the Company; (F) the divestiture of one or more business operations
or the assets thereof; (G) the effects of any corporate transaction, such as a
merger, consolidation, separation (including spin-off or other distributions of
stock or property by the Company) or reorganization; (H) restructurings,
discontinued operations, extraordinary items, and other unusual, infrequently
occurring or non-recurring charges or events; (I) acquisitions or divestitures;
(J) change in the corporate structure or capital structure of the Company; (K)
an event either not directly related to the operations of the Company, Parent,
Subsidiary, division, business segment or business unit or not within the
reasonable control of management; (L) foreign exchange gains and losses; (M) a
change in the fiscal year of the Company; (N) the refinancing or repurchase of
bank loans or debt securities; (O) unbudgeted capital expenditures; (P) the
issuance or repurchase of equity securities and other changes in the number of
outstanding shares; (Q) conversion of some or all of convertible securities to
common stock; (R) any business interruption event; (S) the cumulative effects of
tax or accounting changes in accordance with GAAP; (T) the effect of changes in
other laws or regulatory rules affecting reported results; and (U) any other
adjustment consistent with the operation of the Plan.
(w)    Plan shall mean the Company’s 2018 Equity Omnibus Plan, as set forth in
this document.
(x)    Plan Administrator shall mean the particular entity, whether the
Compensation Committee, the Board, the Secondary Board Committee or any delegate
of the Board or the Compensation Committee authorized to administer the Plan
with respect to one or more classes of eligible persons, to the extent such
entity or delegate is carrying out its administrative functions under the Plan
with respect to the persons under its jurisdiction.
(y)    Plan Effective Date shall mean November 8, 2018, the date upon which the
Plan was approved by the shareholders.
(z)    Predecessor Plan shall mean the Company’s 2009 Share Option/Share
Issuance Plan.
(aa)    Secondary Board Committee shall mean a committee of one or more Board
members appointed by the Board to administer the Plan with respect to eligible
persons other than Section 16 Insiders.
(bb)    Section 16 Insider shall mean an officer or director of the Company as
defined under Section 16 of the 1934 Act.





--------------------------------------------------------------------------------




(cc)    Service shall, with respect to each Award made under the Plan, be
defined in accordance with the following provisions:
(i)    Service shall have the meaning assigned to such term in the Award
Agreement for the particular Award or in any other agreement incorporated by
reference into the Award Agreement for purposes of defining such term.
(ii)    In the absence of any other definition of Service in the Award Agreement
for a particular Award (or in any other agreement incorporated by reference into
the Award Agreement), Service shall mean the performance of services for the
Company (or any Parent or Subsidiary, whether now existing or subsequently
established) by a person in the capacity of an Employee, a Non-Employee Director
or a consultant or independent advisor, except to the extent otherwise
specifically provided in the documents evidencing the option grant or share
issuance. For purposes of this particular definition of Service, a Participant
shall be deemed to cease Service immediately upon the occurrence of the either
of the following events: (i) the Participant no longer performs services in any
of the foregoing capacities for the Company or any Parent or Subsidiary or
(ii) the entity for which the Participant is performing such services ceases to
remain a Parent or Subsidiary of the Company, even though the Participant may
subsequently continue to perform services for that entity.
(iii)    Service shall not be deemed to cease during a period of military leave,
sick leave or other personal leave approved by the Company; provided, however,
that should such leave of absence exceed three (3) months, then for purposes of
determining the period within which an Incentive Option may be exercised as such
under the federal tax laws, the Participant’s Service shall be deemed to cease
on the first day immediately following the expiration of such three (3)-month
period, unless Participant is provided with the right to return to Service
following such leave either by statute or by written contract. Except to the
extent otherwise required by law or expressly authorized by the Plan
Administrator or by the Company’s written policy on leaves of absence, no
Service credit shall be given for vesting purposes for any period the
Participant is on a leave of absence.
(dd)    Stand-alone Rights shall have the meaning set forth in Section 2.2.
(ee)    Stock Exchange shall mean the American Stock Exchange, the NASDAQ
Capital Market, NASDAQ Global or Global Select Market or the New York Stock
Exchange.
(ff)    Subsidiary shall mean any corporation, association, or other business
entity, including a joint venture (in all cases other than the Company) in an
unbroken chain of corporations (or other associations or other entities)
beginning with the Company, provided each corporation (or other association or
entity) (other than the last corporation, association or entity) in the unbroken
chain owns, at the time of the determination, any interest in one of the other
corporations (or association or entity) in such chain, unless otherwise provided
in the Award Agreement. Notwithstanding the foregoing, with respect to any
Incentive Option, “Subsidiary” shall mean any corporation (other than the
Company) in an unbroken chain of corporations beginning with the Company,
provided each corporation (other than the last corporation) in the unbroken
chain owns, at the time of the determination, stock possessing fifty percent
(50%) or





--------------------------------------------------------------------------------




more of the total combined voting power of all classes of stock in one of the
other corporations in such chain.
(gg)    Tandem Rights shall have the meaning set forth in Section 2.2.
(hh)    10% Shareholder shall mean the owner of shares (as determined under Code
Section 424(d)) possessing more than ten percent (10%) of the total combined
voting power of all classes of shares of the Company (or any Parent or
Subsidiary).
(ii)    Withholding Taxes shall mean the income tax, employment tax, social
insurance, payroll tax, contributions, payment on account obligations or other
amounts required to be collected, withheld or accounted for in connection with
the exercise, issuance, vesting or settlement of an Award.





